Title: From James Madison to the Chairman of the Republican Meeting of Elbert County, Georgia, 15 March 1809
From: Madison, James
To: Chairman of the Republican Meeting of Elbert County


Sir
Washington Mar. 15. 1809
Your letter of the 10 of Feby. addressed to the President of the U. S. inclosing the proceedings of the Meeting of Citizens of Elbert County, having arrived after the expiration of the term of my predecessor, it devolves on me to acknowledge the receipt of it. And I can not do this without expressing the satisfaction afforded by resolutions breathing sentiments of so much patriotism, at a moment so interesting to the honour & the welfare of our Country.
To counteract designs of foreign powers agst. our peace or our essential rights; to support the Govt. in its honest efforts to maintain both; to sacrifice private interest to public good; to promote an exclusive & universal emulation in the cause of our beloved Country, and above all, to manifest a deep sense of the divine blessings which it has experiencd, are duties very seasonably inculcated by the Meeting of Citizens of which you have been the organ. I feel great pleasure therefore in tendering them my sincere respects, and good wishes.
